SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 8 Hapnina Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulations S-T Rule 101(b)(1): YesoNox Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether by furnishing the information contained in this Form 6-K, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- N/A CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Leadership of Workforce Optimization Market Confirmed in New Report by Analyst Firm DMG Consulting, Dated December 1, 2010 NICE Actimize Implements Market Surveillance Solution for the Russian Regulator, Federal Financial Markets Service, to Help Combat Market Manipulation and Insider Dealing, Dated December 2, 2010 Top-10 North American Bank to Deploy NICE Process Enforcement Business Solution in a 7-digit Deal to Improve Compliance of Over 25,000 Tellers across Hundreds of Branches, Dated December 7, 2010 NICE Introduces New Process Enforcement Business Solution with Real-time Capabilities for Ensuring Regulatory Compliance During Customer Interactions, Dated December 7, 2010 Louis Armstrong New Orleans International Airport Implements NICE Situator for Open Situation Management and Enhanced Security in New Security Center, Dated December 8, 2010 NICE Recognized as Worldwide Leader of Speech Analytics Market by Analyst Firm DMG Consulting, Dated December 9, 2010 NICE and Orange Business Services - Trading Solutions Expand Partnership to Strengthen Compliance Recording Offering for Trading Floors of All Sizes, Dated December 20, 2010 Page 2 of 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title:General Counsel Dated:January 10, 2011 Page 3 of 4 EXHIBIT INDEX Press Release: NICE Leadership of Workforce Optimization Market Confirmed in New Report by Analyst Firm DMG Consulting, Dated December 1, 2010 NICE Actimize Implements Market Surveillance Solution for the Russian Regulator, Federal Financial Markets Service, to Help Combat Market Manipulation and Insider Dealing, Dated December 2, 2010 Top-10 North American Bank to Deploy NICE Process Enforcement Business Solution in a 7-digit Deal to Improve Compliance of Over 25,000 Tellers across Hundreds of Branches, Dated December 7, 2010 NICE Introduces New Process Enforcement Business Solution with Real-time Capabilities for Ensuring Regulatory Compliance During Customer Interactions, Dated December 7, 2010 Louis Armstrong New Orleans International Airport Implements NICE Situator for Open Situation Management and Enhanced Security in New Security Center, Dated December 8, 2010 NICE Recognized as Worldwide Leader of Speech Analytics Market by Analyst Firm DMG Consulting, Dated December 9, 2010 NICE and Orange Business Services - Trading Solutions Expand Partnership to Strengthen Compliance Recording Offering for Trading Floors of All Sizes, Dated December 20, 2010 Page4 of 4
